COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Kenneth L. Brown v. The State of Texas

Appellate case number:     01-15-00357-CR

Trial court case number: 1389982

Trial court:               177th District Court of Harris County

         Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
Appellant, acting pro se, has filed a motion requesting (1) access to a copy of the appellate record
for use in preparing a response to appointed counsel’s brief and (2) a 30-day extension of time to
file his pro se response to counsel’s Anders brief. See Kelly v. State, 436 S.W.3d 313, 315, 318–
20 (Tex. Crim. App. 2014).
        Appellant’s request for a copy of the record is denied because appellant’s appointed
counsel certified in his motion to withdraw that a copy of the record has already been provided to
appellant. If appellant informs this Court that a copy of the record was not received, then this Court
may reconsider its denial. Appellant’s request for a 30-day extension of time from the date of this
order to file his pro response to counsel’s Anders brief is granted.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   X Acting individually  Acting for the Court


Date: December 3, 2015